 Case 1:20-cv-00202-IMK Document 21 Filed 02/03/21 Page 1 of 3 PageID #: 103




                                IN THE UNITED STATES COURT
                        FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR
by executrix Billi Jo Volek and
BILLI JOE VOLEK,

                           Plaintiffs,

v.                                                    Civil Action No. 1:20-CV-202
                                                      Honorable Judge Keeley
G. RUSSELL ROLLYSON, JR.,
Deputy Commissioner of Delinquent
and Nonentered Lands of Marion County, WV,
in his official and personal capacities,

                           Defendant.

                                     NOTICE OF APPEARANCE

          COMES NOW Defendant G. Russell Rollyson, Jr., by counsel, and hereby

provides notice of the appearance of Traci L. Wiley, Esq. as co-counsel along with David

P. Cook, Jr. for Defendant G. Russell Rollyson, Jr. in the above-styled action. Pursuant

to Rule 5 of the Federal Rules of Civil Procedure, all further notices and copies of

pleadings, papers and other materials relevant to this action should also be directed to

and served upon:

          Traci L. Wiley (WVSB #8080)
          MacCorkle Lavender, PLLC
          300 Summers Street, Suite 800
          Post Office Box 3283
          Charleston, WV 25332.3283
          (304) 344-5600
          (304) 344-8141 (Fax)
          twiley@mlclaw.com

DATED: February 3, 2021




AIG 9184 - Doc. # 232
 Case 1:20-cv-00202-IMK Document 21 Filed 02/03/21 Page 2 of 3 PageID #: 104




                                               G. Russell Rollyson, Jr.,
                                               By counsel,



/s/ Traci L. Wiley
David P. Cook, Jr., Esq. (WVSB #9905)
Traci L. Wiley, Esq. (WVSB #8080)
MacCorkle Lavender PLLC
300 Summers Street, Suite 800
Post Office Box 3283
Charleston, WV 25332.3283
(304) 344-5600
(304) 344-8141 (Fax)




AIG 9184 - Doc. # 232
 Case 1:20-cv-00202-IMK Document 21 Filed 02/03/21 Page 3 of 3 PageID #: 105




                                IN THE UNITED STATES COURT
                        FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR
by executrix Billi Jo Volek and
BILLI JOE VOLEK,

                           Plaintiffs,

v.                                                           Civil Action No. 1:20-CV-202
                                                             Honorable Judge Keeley
G. RUSSELL ROLLYSON, JR.,
Deputy Commissioner of Delinquent
and Nonentered Lands of Marion County, WV,
in his official and personal capacities,

                           Defendant.

                                    CERTIFICATE OF SERVICE

          I, Traci L. Wiley, counsel for Defendant, G. Russel Rollyson, Jr., do hereby certify

that, on February 3, 2021, I served a true and correct copy of the foregoing Notice of

Appearance upon all counsel/parties of record, via the Court’s electronic filing system

and addressed as follows:

                                        Gary M. Smith, Esq.
                                     Mountain State Justice, Inc.
                                         325 Wiley Street
                                      Morgantown, WV 26505
                                       Counsel for Plaintiffs



/s/ Traci L. Wiley
David P. Cook, Jr., Esq. (WVSB #9905)
Traci L. Wiley, Esq. (WVSB #8080)
MacCorkle Lavender PLLC
300 Summers Street, Suite 800
Post Office Box 3283
Charleston, WV 25332.3283
(304) 344-5600
(304) 344-8141 (Fax)



AIG 9184 - Doc. # 232
